Citation Nr: 0407295	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  96-42 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
November 1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In 
a June 2001 decision by the Board, the claim for service 
connection for vertigo was reopened.  The case was remanded 
to the RO for additional adjudication.  The case has been 
returned to the Board from the St. Petersburg, Florida, RO, 
for further consideration.


REMAND

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 

A November 1996 letter from the Social Security 
Administration indicates that the veteran had been determined 
to be disabled by that agency.  Records related to such a 
disability determination are not contained in the claims 
file.  Since the veteran is claiming a total disability 
rating due to individual unemployability and he has been 
determined to be disabled by Social Security, records related 
to any disability determination(s) by Social Security may 
provide probative evidence for assessing his claims.  
Accordingly, this case will be returned to the RO to request 
records from the Social Security Administration. 

In the June 2001 Board decision, the disability rating for 
bilateral hearing loss was increased to 50 percent.  
Additionally, the veteran is service connected for tinnitus 
which is rated at 10 percent disabling.  The combined rating 
for these disabilities is 60 percent.  In the July 2003 
supplemental statement of the case, the RO indicated the 
veteran did not meet the requirements for consideration of a 
total disability rating due to individual unemployability.  
However, the RO did not discuss whether tinnitus and hearing 
loss are both disabilities of the same body system, which 
would thereby meet the percentage requirements of 38 C.F.R. 
§ 4.16(a).  Since this case is being remanded to the RO for 
additional evidentiary development, the RO should consider 
whether the veteran meets the schedular criteria for 
consideration of a total disability rating due to individual 
unemployability under the provisions of 38 C.F.R. 
§ 4.16(a)(3) (2003) based on his service connected hearing 
loss and tinnitus.

In August 2001 the RO requested that the veteran be examined 
to determine whether he had vertigo due to his hearing loss 
and tinnitus, and whether he was unemployable due to his 
service connected disabilities.  The report of a September 
2001 VA examination did not provide an opinion as to the 
etiology of the veteran's vertigo and indicated that an 
electronystagmography examination should be conducted.  The 
examination also did not provide an opinion as to whether the 
veteran was unemployable.  The veteran received VA 
examinations in November 2002 which included a normal 
electronystagmography examination.  However, the examiner did 
not indicate whether the vertigo was due to the veteran's 
service connected tinnitus or hearing loss, nor did the 
examiner comment on whether the veteran was unemployable due 
to his service connected disabilities.  The instructions from 
the RO to the examining facility indicated the claims file 
was being sent for review by the examiner, however, one of 
the examination reports indicates the claims file was not 
available.  In February 2003, the RO requested that the VA 
examining facility have the examining physician for the 
November 2002 VA examination provide an opinion, based on the 
electronystagmography examination, as to whether the 
veteran's vertigo was related to the veteran's hearing loss.  
However, the record does not reflect that such an opinion was 
provided.  

The appellant is hereby notified that, if an examination is 
scheduled, it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request that the Social 
Security Administration provide copies of 
any disability determination(s) made 
concerning the veteran and the medical 
evidence used for such determinations(s).

2.  Following completion of the above, 
the RO should return the claims folder to 
the physician who conducted the November 
2002 VA examination to provide an opinion 
concerning whether the veteran has 
vertigo and, if so, whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's service connected hearing 
loss and tinnitus are the cause of the 
diagnosed vertigo or whether the vertigo 
is due to other causes.  If the etiology 
of the vertigo cannot be determined, this 
should be so stated.  The examiner should 
also express an opinion concerning 
whether the veteran's service connected 
disabilities of hearing loss and tinnitus 
have caused him to be unemployable.  The 
examiner should provide the rationale for 
all opinions expressed.  

If the examiner cannot give the requested 
opinions without further examination of 
the veteran, or if the November 2002 VA 
examiner is no longer available, the 
veteran should be scheduled for the 
examination(s) necessary to obtain the 
requested opinions.  

3.  Following completion of the above, 
the RO should review the veteran's 
claims.  In addressing the claim for a 
total disability rating due to individual 
unemployability, the RO should determine 
whether the veteran's service connected 
hearing loss and tinnitus satisfy the 
requirements of 38 C.F.R. § 4.16(a)(3) 
(2003) for eligibility for consideration 
of a total disability rating.  If a 
decision remains adverse to the claimant, 
he and the representative should be 
provided with a supplemental statement of 
the case and be apprised of the 
applicable time period within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



